Case 3:19-cv-02895-N-BT Document 26 Filed 11/20/20   Page 1 of 1 PageID 1046



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KENNETH L. K.,

      Plaintiff,

v.                                             Case No. 3:19-cv-2895-N-BT

ANDREW M. SAUL, Acting
Commissioner of the Social Security
Administration,

      Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 2, 2020. The Court has made a de novo review of those portions of the

proposed Findings, Conclusions, and Recommendation to which objections were

made. The objections are overruled. The Findings, Conclusions, and

Recommendations are accepted and adopted.

      SO ORDERED, this 20th day of November, 2020.



                              __________________________________
                              DAVID C. GODBEY
                              UNITED STATES DISTRICT JUDGE




                                      1
